Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered. 
	This action is a non-final action in response to the communication filed on 08/28/2020.
Claims 21-26, 29, 30, 35, 36 and 40 have been amended. Therefore, Claims 21-40 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues, “The pending claims do not recite an abstract process that is merely implemented on generic computer hardware. Rather, the pending claims are focused on advancements in a graphical user interface that result in 
	The claims encompass an abstract concept within Certain Methods of Organizing Human Activity related to managing personal behavior or interactions between people and commercial interactions. For instance the claims recite, retrieving a first set of data associated with an event, determining a set of service related parameters for the upcoming event and triggering presentation of a feature a user can use to generate a service request based on a set of configuration parameters using generic computer components. Thus the claims are abstract.
	Regarding Applicant’s argument that the claims are focused on advancements in graphical user interface resulting in improvements in the operation of the user’s computing devices, Examiner respectfully disagrees. There is no support in the Specification or the claims that demonstrate an improvement in the operation of a computer device or an interface. Applicant is merely displaying an icon on the interface based on the service related parameters. There is no indication of an improvement in the functioning of the mobile device or to a technical field.
	Applicant further asserts technical improvements shown in the Specification which merely illustrate benefits of the claimed invention (i.e., conserving power and resources).
	

Applicant argues that the instant invention is similar to the court decision in Trading Technology and to Example 37.
	Examiner respectfully disagrees. Each of these cases provided an improvement in 

Applicant’s arguments, see Remarks pgs. 9-10, filed 08/28/2020, with respect to 35 U.S.C. 103 (Harpanas) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites, “…triggering a user device of the user to present, within a service application for requesting a transport service, a feature for requesting the transport service to the upcoming event…” It is unclear as to how the triggering step is invoked. Does the user open an application or is this an automatic response to some condition? For purposes of examination Examiner interprets this as the user prompting. Claims 35 

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites retrieving a first set of data associated with an upcoming event, determining a set of service related parameters based on the first set of data, triggering presentation of a feature a user can use to generate a service request based on a set of configuration parameters. This concept falls within Certain Methods of Organizing Human Activity related to managing personal behavior or interactions between people and commercial interactions. Note, the performance of the claim limitations using generic computer components (e.g. a computer system including a memory and processor) does not preclude the claim limitation from being in the Certain Methods of Organizing Human Activity. Accordingly, the claim recites an abstract idea. Claims 35 and 40 substantially recites the same subject matter as Claim 21 and is also abstract.
	The dependent claims encompass the same abstract concept. For instance claim 
	The judicial exception is not integrated into a practical application. Claim 21 recites the additional elements of a computing system including a processor, memory resources to perform the retrieving, determining, triggering a user device and transmitting. Claim 35 recites the additional elements of a user device and Claim 40 recites a non-transitory computer readable medium storing instructions executed by a computing system. The claimed computer components are recited at a high level generality and are merely invoked as tools to perform the claimed limitations. The step of retrieving from a first data source a first set of data associated with an upcoming event is data gathering activity (extra-solution). The step of determining a set of service related parameters based on an upcoming event is data analysis. The step of triggering a presentation of a feature based on configuration parameters is data analysis and display functionality. The step of in response to user selecting the feature transmitting a service request is data input and transmission. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing system). Accordingly, the claim as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Under Step 2B, as noted above the additional element (e.g. a computing system) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claimed computer components are recited at a high 
	Further, the steps of retrieving, and transmitting a service request  are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer components (Spec see ¶0020), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

	


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683